The defendant's exceptions are to decisions of the superior court upon questions of fact, and raise no questions of law. Dearborn v. Newhall,63 N.H. 301. The case differs from Winslow v. Smith, ante, 65, in that the court exercised his discretion, and, so far as appears, properly. It cannot be held as matter of law that the testimony contained in the affidavit submitted to the court outweighed all the other testimony that was before him, especially in view of its indefiniteness and the manner in which it was obtained.
Exceptions overruled.
All concurred. *Page 114